Citation Nr: 1718042	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-28 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy in the upper extremities, to include as due to Agent Orange (herbicide) exposure, or secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy in the lower extremities, to include as due to herbicide exposure, or secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Spouse

ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Muskogee, Oklahoma.  

Since issuance of the Statement of the Case (SOC) in September 2012, additional evidence has been received by the Board, for which a waiver of initial RO consideration was provided by the Veteran in August 2016.  38 C.F.R. § 20.1304 (2016).

In August 2016, the Veteran testified at a Board Videoconference hearing in Muskogee, Oklahoma, before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran has current bilateral upper and lower extremity peripheral neuropathy disabilities.

2.	The current bilateral upper and lower extremity peripheral neuropathy disabilities are the result of service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy in the upper extremities as secondary to the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.	Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy in the lower extremities as secondary to the service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for peripheral neuropathy in the bilateral upper extremities and peripheral neuropathy in the bilateral lower extremities, which constitutes a full grant of the issues on appeal, no further discussion of VA's duties to notify and assist is necessary.

Service Connection for Peripheral Neuropathy 
in the Upper and Lower Extremities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with peripheral neuropathy in the bilateral upper and lower extremities (an organic disease of the nervous system) which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2016).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Accordingly, peripheral neuropathy is not a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.  The Board notes that presumptive service connection based on exposure to herbicides has previously been granted for diabetes mellitus. 

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information).  The United States Court of Appeal for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout the course of this appeal, the Veteran has contended that bilateral upper and lower extremity peripheral neuropathy is either the result of exposure to herbicides during active service, or due to the service-connected diabetes mellitus.  During the August 2016 Board hearing, the Veteran testified to having being diagnosed with peripheral neuropathy in the upper and lower extremities, and that the peripheral neuropathy is the result of the service-connected diabetes mellitus.  The Veteran credibly testified to experiencing peripheral neuropathy symptoms of pain, numbness, and tingling in the hands and feet, which symptoms began after the initial diagnosis of diabetes in December 2003.  The Veteran also testified to being unable to treat the peripheral neuropathy with medication due to his occupation as a truck driver and the adherence to restrictions required for maintaining a commercial truck driving license.  Further, during the August 2016 Board hearing, the Veteran's spouse testified that the Veteran retired as a truck driver in 2010 following a diagnosis of adenocarcinoma rectal cancer.

Initially, the Board finds that the Veteran is currently diagnosed with peripheral neuropathy in the bilateral upper and lower extremities.  An August 2016 private medical letter conveys that Dr. S.S. had been treating the Veteran for neuropathy in all limbs.

Next, after a review of all the evidence of record, both lay and medical, the Board finds the weight of the evidence demonstrates that the current peripheral neuropathy in the bilateral upper and lower extremities is caused by, or related to, the service-connected diabetes mellitus.

A January 2011 VA treatment record reflects the Veteran reported a three year history of neuropathy symptoms in the bilateral upper and lower extremities, but had not been taking medication for treatment.  The January 2011 VA treatment records shows the VA examiner discussed a prescription for Gabapentin with the Veteran to treat the peripheral neuropathy, but that the Veteran wanted to wait, presumably until chemotherapy treatment had concluded, and declined a prescription for Gabapentin at that time.

A March 2011 VA treatment record shows the Veteran presented following surgery for rectal cancer.  The March 2011 VA treatment reflects diabetic neuropathies in a list of the Veteran's known medical issues, and that the Veteran conveyed was hesitant to begin treating the peripheral neuropathies with Gabapentin, but would try some over-the-counter medications first.

Subsequently, a September 2011 VA treatment record contains the VA examiner's note that the Veteran was still suffering from a multiple-year history of neuropathy pain in the legs, and some pain in the arms as well.  During the September 2011 visit, the Veteran agreed to begin a treatment regimen of Gabapentin for peripheral neuropathy, and the VA examiner issued a prescription for the medication.

Later that same month, the Veteran underwent a VA examination in September 2011.  The September 2011 VA examination report shows the Veteran reported being previously diagnosed with diabetes in December 2003.  The Veteran reported nerve problems described as symptoms of tingling, numbness in the arms and legs, peripheral neuropathy pain in the upper and lower extremities, but denied loss of sensation and neuralgia.  The September 2011 VA examination report contains the VA examiner's note that peripheral nerve involvement was not evident during an examination of the upper and lower extremities.  Upon conclusion of the examination, the VA examiner opined that the Veteran did not have a diagnosis of peripheral neuropathy in either the bilateral upper or lower extremities.  It is unclear from the September 2011 VA examination report whether the VA examiner had thoroughly reviewed the Veteran's prior VA treatment records as the VA examiner did not address prior VA treatment records showing the Veteran had been diagnosed with, and was being treated for, peripheral neuropathy in the bilateral upper and lower extremities as recently as earlier that same month. 

Further, the September 2011 VA examiner did not explain why he concluded the Veteran did not have peripheral neuropathy in contrast to the prior diagnoses of other VA examiners.  Because the September 2011 VA examiner did not address the Veteran's prior medical and treatment history of peripheral neuropathy, the Board finds the September 2011 VA examination report is outweighed by the other more competent medical evidence of record, thus, is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman). 

Additionally, the evidence of record also contains a March 2012 VA medical letter from Dr. H.F., who was the Veteran's primary care provider at the Oklahoma City VA Medical Center (VAMC).  In the March 2012 VA medical letter, Dr. H.F. 

stated that he had been treating the Veteran since January 2011, and that the Veteran's primary medical concerns were rectal adenocarcinoma, diabetes mellitus, and diabetic neuropathies in the hands and feet.  Dr. H.F further provided that while the Veteran's diabetes was under good control, the Veteran's neuropathies continued to be very bothersome, although Gabapentin helped alleviate some of the symptoms.

Similarly, in VA medical letters received in August and October 2016, Dr. S.S. states that he began treating the Veteran for diabetes and diabetic neuropathy in the bilateral upper and lower extremities in November 2013 at the Oklahoma City VAMC.  In light of Dr. H.F. and Dr. S.S.'s history of providing medical treatment to the Veteran, including treatment specifically for diabetic neuropathy, the Board finds the January 2011, August 2016, and October 2016 VA medical letters are highly probative in establishing that the Veteran's peripheral neuropathy in the bilateral upper and lower extremities is related to the service-connected diabetes mellitus.

Based on the foregoing evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current peripheral neuropathy in the bilateral upper and lower extremities is caused by, or related to, the service-connected diabetes mellitus, and that service connection for peripheral neuropathy in the bilateral upper and lower extremities is warranted as secondary to the service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.

The Board notes the Veteran is already service connected for peripheral vascular disease in the bilateral lower extremities; thus, service connection for peripheral 

neuropathy in the bilateral lower extremities is granted subject to the rule against pyramiding, which prohibits rating the same symptoms twice as part of the two different service-connected disabilities.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


ORDER

Service connection for peripheral neuropathy in the upper extremities is granted.

Service connection for peripheral neuropathy in the lower extremities is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


